Citation Nr: 1710829	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  15-35 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than November 18, 2003, for the award of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, prior to May 1, 2015. 

3.  Entitlement to SMC payable at a level higher than the intermediate rate between that of 38 U.S.C.A. § 1114 (l) and 38 U.S.C.A. § 1114 (m).

REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

M Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1943 to October 1945.

These matters come before the Board of Veterans' Appeals (Board) from May 2011 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran's claim for an earlier effective date for the grant of service connection for PTSD was initially before the Board in April 2013, when the Board denied the claim.  The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2013, the Court vacated the Board's April 2013 decision that denied entitlement to an earlier effective date for the grant of service connection for PTSD, and remanded the case pursuant to 38 U.S.C. § 7252 (a) for re-adjudication consistent with a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran).  Pursuant to the September 2013 JMR, the claim was again before the Board in February 2014, when the Board remanded the claim for further development.  The claim was again before the Board in July 2015, when the Board again denied the claim, among other determinations.  The Veteran appealed the July 2015 Board decision to the Court.  In an Order dated in October 2016, the Court vacated the portion of the Board's July 2015 decision that denied entitlement to an earlier effective date for the grant of service connection for PTSD and remanded the case pursuant to 38 U.S.C. § 7252 (a) for re-adjudication consistent with a Joint Motion for Partial Remand (JMPR) of the parties.  The matter now returns for appellate review.  

The issues of entitlement to an award of SMC based on the need for regular aid and attendance, prior to May 1, 2015, and entitlement to SMC payable at a level higher than the intermediate rate between that of 38 U.S.C.A. § 1114 (l) and 38 U.S.C.A. § 1114 (m), were before the Board in September 2016, when they were remanded for further evidentiary development.  They now return for appellate review.  

The Board has characterized the Veteran's claim for entitlement to SMC payable at a level higher than the intermediate rate between that of 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(m) in light of the grant of an earlier effective date for the award of SMC based on the need for regular aid and attendance of another person, due to service-connected right lower extremity and left lower extremity alcoholic neuropathy.

Additionally, as noted in the September 2016 Board remand, although the Veteran's most recent claim for SMC was based on a May 2015 VA Form 21-2680, Examination for Housebound Status or Permanent Need For Regular Attendance, entitlement to SMC is part and parcel of an increased rating claim.  See Akles v. Derwinski, 1 Vet. App 118, 121 (1991).  In this regard, a June 2012 rating decision denied entitlement to SMC based on aid and attendance and/or housebound status.  The Veteran's representative appealed this denial via an August 2012 notice of disagreement and argued the Veteran was entitled to SMC due to the loss of use of both feet, and further asked the RO to consider a claim of SMC based on aid and attendance solely due to the Veteran's PTSD.  A July 2014 rating decision and statement of the case granted special monthly compensation based on loss of use of the left foot, effective June 27, 2011, but continued the denial for SMC for loss of use of both feet.  

The June 2015 rating decision, which forms the basis of the present appeal with respect to this issue, granted entitlement to SMC based on aid and attendance effective May 19, 2015.  Thereafter, a July 2015 Board decision noted entitlement to SMC was no longer on appeal as it was granted in the June 2015 rating decision.  The July 2015 Board decision, in part, addressed increased rating claims for alcoholic neuropathy of the right and left lower extremities and also granted effective dates of December 28, 2004 for these claims.  As such, the Veteran's SMC claim is part and parcel of her increased rating claim of the disabilities of the right and left lower extremities addressed in the July 2015 Board decision.  

Finally, a September 2015 rating decision found clear and unmistakable error in the June 2015 rating decision as the Veteran's VA Form 21-2680, Examination for Housebound Status or Permanent Need For Regular Attendance, from a VA facility, was dated May 1, 2015, thus the effective date of SMC based on aid and attendance was changed to May 1, 2015.  The September 2015 rating decision also granted SMC for the loss of the left foot effective December 28, 2004.  The September 2015 rating decision further granted a higher intermediary rate for SMC from May 1, 2015 as the Veteran's service-connected neuropathies of the left lower extremity had a combined evaluation of 80 percent.  An October 2016 rating decision granted entitlement to an earlier effective date for service connection for alcoholic neuropathy, right lower extremity and assigned an effective date of December 28, 2004.

As noted in the July 2015 Board decision, the issue of entitlement to service connection for an esophageal condition has been raised by the record in a December 2004 statement from the Veteran.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to SMC payable at a higher level than the intermediate rate between that of 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(m) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 31, 1961, the Veteran filed a claim for service connection for a nervous condition. 

2.  An October 1961 rating decision found that the Veteran's nervous condition had first manifested 15 years after discharge, was not related to service and accordingly denied service connection.  Although notified of that determination and of her appellate rights in November 1961, the Veteran did not initiate an appeal of the denial within one year, and no new and material evidence pertinent to the claim of service connection for a nervous condition, or otherwise, was received within a year of the October 1961 rating decision. 

3.  On November 18, 2003, the Veteran filed another claim for service connection for neuroses. 

4.  On April 30, 2004, a private psychosocial assessment, associated with the record in June 2006, diagnosed the Veteran with PTSD and reported that during service the Veteran was stationed in Algiers and the Germans bombed the harbor almost every morning around 4:00 a.m. and she would wake up and watch it and one time was barely missed by flying debris.

5.  A May 2011 Board decision granted service connection for PTSD, which was effectuated in a May 2011 rating decision as service connection for an acquired psychiatric disorder, to include PTSD with alcohol abuse, and assigned an effective date of November 18, 2003.  

6.  A supplemental report from the service department, specifically, a brochure entitled The Women's Army Corps: A Commemoration of World War II Service, which was previously unassociated with the file, was associated with the claims file in December 2005, subsequent to the original denial of the claim in October 1961, thus the pre-amendment provisions of 38 C.F.R. § 3.156(c) apply to the Veteran's claim, and the Veteran's July 1961 claim for service connection for an acquired psychiatric disorder remains open and pending as of July 31, 1961. 

7.  Since July 19, 2011, the Veteran's service-connected alcoholic neuropathy of the right and left lower extremities have rendered her so helpless as to be in need of the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to November 18, 2003, for the grant of entitlement to service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 5107 (b), 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.400 (2016).

2.  The criteria for an effective date of July 19, 2011, but no earlier, for the award of SMC based on the need for aid and attendance of another person due to service-connected alcoholic neuropathy of the right and left lower extremities have been met.  38 U.S.C.A. §§ 1114 (l), 5110, 7105 (West 2015); 38 C.F.R. §§ 3.400, 3.401(a)(1), 3.350(b), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran challenges the effective date assigned in connection with the award of service connection for an acquired psychiatric disability, to include PTSD and the award of SMC based on the need for regular aid and attendance.  Filing a notice of disagreement begins the appellate process, and any notice regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) is appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  38 C.F.R. § 3.159(b)(3).

VA has also satisfied the duty to assist.  The Veteran's claims and lay statements are of record.  Pursuant to the February 2014 remand, VA searched for any official service department records that could corroborate the Veteran's PTSD stressor and allow for an earlier effective date under 38 C.F.R. § 3.156 (c), which proved fruitless.  Thus, a remand for additional records is not warranted.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  A medical opinion or examination is not required to for an earlier effective date claim, as such turns on the evidence already of record, to include when a prior decision was final, when a claim to reopen was received, and when the level of disability was factually ascertainable based on the evidence of record.  Thus, further assistance would not aid the Veteran in prevailing in her appeal.

There is no indication that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the appeal, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

Review of the record also demonstrates compliance with February 2014 and September 2016 Board remands.  A Board remand confers upon a veteran the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted above, the February 2014 Board remand directive that VA search for any official service department records that could corroborate the Veteran's PTSD stressor was accomplished and the claim was readjudicated in a January 2015 supplemental statement of the case.  The September 2016 Board remand directed that the issue of entitlement to an earlier effective date for SMC based on aid and attendance be readjudicated with consideration of the appeal period beginning in December 28, 2004.  Pursuant to the September 2016 Board remand, claims for earlier effective date for SMC based on the need for aid and attendance, and for a higher rate of SMC, were readjudicated in an October 2016 supplemental statement of the case.  Accordingly, the Board finds that VA has substantially complied with the prior Board remand directives.  Stegall, 11 Vet. App. 268.

II.  Merits of the Claims

A.  Earlier Effective Date - PTSD

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2015) and 38 C.F.R. § 3.400 (2016).  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (2016). 

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.  There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156 (c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

As noted by the October 2016 JMPR, revisions were made to 38 C.F.R. §§ 3.156 (c) and 3.400(q), effective October 6, 2006.  As the Veteran's request to reopen the claim for service connection for an acquired psychiatric disorder was received in November 2003, the earlier version of the regulations apply. 

VA has a well-established practice of reconsidering claims based on newly discovered service department records and assigning an effective date as early as the date that the initial claim was filed.  As the Secretary has explained:  "In practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  See 70 Fed. Reg. 35,388, 35,389 (June 2005). 

38 C.F.R. § 3.156 (c) (2005) (pre-amendment) states:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

Essentially, prior to the October 2006 amendment of 38 C.F.R. § 3.156 (c), there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records and assign an effective date potentially as early as the date that the initial claim was filed.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012). 

Generally, under the doctrine of the law of the case, questions settled on a former appeal of the same case are no longer open for review.  Browder v. Brown, 5 Vet. App 268, 270 (1993); see also Johnson v. Brown, 7 Vet app 25, 26 (1994)( holding that where a case is addressed by an appellate court, remanded, then returned to the appellate court, the law of the case doctrine operates to preclude reconsideration of identical issues.) 

On July 31, 1961, VA received the Veteran's original claim of entitlement to service connection for a nervous condition.  An October 1961 rating decision denied the claim.  Notification of the October 1961 rating decision, and her appellate rights, were provided to the Veteran in November 1961 correspondence.  During the appeal period for the October 1961 rating decision, no additional evidence was associated with the record.  Indeed no additional evidence was associated with the claims file until August 1966, when the Veteran submitted additional claims.  The Veteran did not appeal the October 1961 rating decision, and as discussed above, no new and material evidence pertinent to the claim of service connection for a nervous condition, or otherwise, was received within a year.  Therefore, the October 1961 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

However, the RO received the Veteran's claim for service connection for neuroses on November 18, 2003.  A May 2011 Board decision granted service connection for PTSD, which was effectuated as in a May 2011 rating decision as service connection for acquired psychiatric disorder to include PTSD with alcohol abuse.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, the Board need not address whether this was a new claim for a different disorder or a request to reopen the 1961 claim as such was accepted as part of the same claim in the most recent July 2015 Board decision. 

As part of the Veteran's November 2003 claim for an acquired psychiatric disorder, in December 2005, the Veteran submitted a brochure entitled The Women's Army Corps:  A Commemoration of World War II Service.  As noted in the July 2015 Board decision, the Veteran's representative argued that this brochure was analogous to a service record and noted such was cited in the May 2011 Board decision that granted service connection for an acquired psychiatric disorder based on a finding that the Veteran's reported stressor of general fear of enemy military attack was consistent with her active duty service.  Specifically, that the brochure described that the 149th Post Headquarters Company were subjected to nightly bombings and accompanying anti-aircraft fire while stationed in North Africa.  While the brochure does not specifically note that the Veteran's unit, the 6715th, was subjected this type of bombardment, the May 2011 Board decision resolved reasonable doubt in the Veteran's favor and accepted her lay testimony of similar incidents during her service.  As this information was published by the U.S. Army Center of Military History, it is essentially considered to be a supplemental report from the service department that was received after the October 1961 rating decision became final.  Specifically, the September 2013 JMR noted that this publication was a CMH Publication and that the US Army Center for Military History (CMH) reports to the Administrative Assistant to the Secretary of the Army and records the official history of the Army.

Therefore, the Board finds that the provisions of the pre-amendment 38 C.F.R. § 3.156 (c) apply to the Veteran's claim, and as her previously decided claim for service connection for an acquired psychiatric disorder can be reconsidered, her claim for service connection for PTSD is considered pending as of July 31, 1961.

Although the Board finds that the provisions of the pre-amendment 38 C.F.R. § 3.156 (c) do apply to the Veteran's claim, it concludes that the preponderance of the evidence is against an effective date earlier than November 18, 2003, for the award of service connection for PTSD.  The reasons for this determination follow.

In 1961, the RO determined that Veteran's nervous condition arose some 15 years after discharge from service and could not be considered as related thereto.  There was no probative evidence showing that the Veteran had an acquired psychiatric disorder linked to active service.  The Veteran did not describe a specific link between active service and her nervous condition in her July 1961 claim.  A May 1961 private medical record found with respect to Veteran's present mental illness, the date of onset was not documented, but that domestic difficulties, a love affair and alcohol were mentioned as contributing to the illness.  A September 1961 Certificate of Attending Physician noted the Veteran was a high strung, extremely nervous, patient and also noted nervous exhaustion.  A September 1961 private medical record endorsed a diagnosis of involutional psychotic reaction.  Furthermore, the Veteran's October 1945 separation examination did not indicate any psychiatric disabilities, but in fact, indicated the opposite, as with respect to a psychiatric diagnosis, such was indicated as normal.  Accordingly, back in 1961, the Veteran did not meet the criteria for entitlement to service connection for PTSD or an acquired psychiatric disorder under 38 C.F.R. § 3.304. 

The Veteran may state that it should be presumed that nightly bombings and accompanying anti-aircraft fire occurred during the 1940s during World War II, and that such stressor or nexus was corroborated at the time of the 1961 claim.  The Board finds as fact that such stressor or nexus existed at the time of the 1961 claim; however, the Veteran did not articulate such as a basis for incurrence of a psychiatric disability.  As noted above, the October 1961 rating decision found the Veteran's nervous condition arose some 15 years after discharge from service and cannot be considered as related thereto.  Thus, the Veteran was put on notice that VA did not have sufficient evidence to grant the claim for service connection for PTSD or an acquired psychiatric disorder because of the lack of evidence of a stressor and/or nexus to service.  The duty to assist is not always a one-way street and a veteran cannot passively wait for [help] in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 1961, the contemporaneous evidence did not establish that the Veteran had a diagnosis of an acquired psychiatric disorder that was related to service. 

The Board notes that there are VA treatment records beginning February 1967 to September 1967 that show diagnoses of personality disorder and passive dependent personality, but at no time was a link to active service noted on any report.  Notably, a November 1967 VA treatment record noted the Veteran reported her drinking problem began in 1960, when at age 35 she had a panhysterectomy and bilateral salpingo-oophorectomy apparently for endometriosis at Walker Air Force Base and following this she was nervous and depressed, and began to drink heavily.  

The first diagnosis of PTSD within the record is in an April 30, 2004 private psychosocial assessment, associated with the record in June 2006, which also noted the Veteran had been having anxiety ever since she was in the military in World War II.  The April 2004 examination report further noted the Veteran was stationed in Algiers and the Germans bombed the harbor almost every morning around 4:00 a.m. and she would wake up and watch it and one time was barely missed by flying debris.

The Board acknowledges the holding in McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Specifically, when an original claim for benefits is pending on the date on which the evidence is submitted, it is irrelevant if the evidence was submitted over 20 years after the claim is filed.  Id.  However, the holding further noted that, "Of course, whether or not that evidence submitted is credible and sufficient to support a determination that an earlier effective date is warranted is a finding of fact for the Board to determine."  Id.  In this case, the Board finds that the preponderance of the evidence is against a finding that prior to November 18, 2003, the Veteran had a PTSD diagnosis based upon a credible stressor or an acquired psychiatric disorder that was related to service.  

In this case, prior to November 18, 2003, there is no evidence that the Veteran had PTSD related to a confirmed service stressor.  The statute says that the effective date for compensation benefits will be based upon facts found, but will not be earlier than the date of claim.  Here, the date of claim is November 18, 2003 which has been granted.  However, prior to November 2003, the Veteran had not met the criteria needed for a claim of entitlement to service connection for PTSD.  

With regard to whether any informal or formal claim, or written intent to file a claim for service connection for PTSD, was filed prior to the Veteran's November 18, 2003 claim, the Board finds that the record does not contain any other communication from the Veteran that could be considered an informal claim of service connection for an acquired psychiatric disability, to include PTSD, prior to November 18, 2003.  As such, the Board finds that there was not a claim pending so as to change the outcome of the case.  Again, the Board finds that the date establishing entitlement to the benefit is the date of the claim.  

To the extent the Veteran argues that 38 C.F.R. § 3.156 (c) entitles her to service connection as of the date of the July 1961 claim, as a matter of law whenever service records are later associated with the claims file, the Board finds that such argument would be in error.  Such an argument would fail to take into consideration 38 C.F.R. § 3.400 which clearly dictates how effective dates are to be assigned. Such argument also goes against 70 Fed. Reg. 35,388 (June 2005).  There is nothing in 3.156(c) (2005) which tends to suggest that the assigned effective date is based solely on the date of an original claim.  The Board observes that the pre-amended regulation states that there must be evidence to support assigned ratings for applicable periods.  This is consistent with 38 C.F.R. § 3.400 in that effective dates are assigned based on the date of the claim or date entitlement arose, whichever is later.

In the instant case, the Board specifically finds that prior to the November 2003 claim, the Veteran did not articulate a PTSD stressor or nexus and did not have a diagnosis related to such.  As noted above, a review of the psychiatric reports of record does not show any diagnosis of PTSD based on the confirmed stressor prior to November 2003. 

In light of the foregoing, the Board must conclude that prior to November 18, 2003, there was no evidence that the Veteran had a diagnosis of PTSD due to a credible in service stressor, including the nightly bombings and accompanying anti-aircraft fire while stationed in North Africa.  Therefore, an effective date earlier than November 13, 2003, for the award of service connection for PTSD must be denied. 


B.  Earlier Effective Date - Aid and Attendance 

As noted above, the Veteran's claim for SMC is part of her increased rating claims for alcoholic neuropathy of the right and left lower extremities, addressed in the July 2015 Board decision, which granted effective dates of December 28, 2004 for these claims, as such was determined to be the date the claim was received by VA.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (noting VA's policy to consider SMC where applicable). 

As noted above, generally, the effective date for an award of increased compensation is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(1). 

Thus, the effective date for SMC is either December 28, 2004, the date of the claim, or the date entitlement arose, whichever is later. 

SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l) (West 2015); 38 C.F.R. § 3.350 (b) (2016). 

SMC by reason of the need for regular aid and attendance of another person is payable if a Veteran, as the result of service-connected disability, either:  (1) has suffered the anatomical loss or loss of use of both feet, (2) has suffered the anatomical loss or loss of use of one hand and one foot, (3) is blind in both eyes, (4) is permanently bedridden, or (5) is with such significant disabilities or so helpless as to be in need of regular aid and attendance.  Id.  

Bedridden means that the Veteran is actually required to remain in bed.  38 C.F.R. § 3.352 (a).  Voluntarily taking to bed or being prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure is insufficient.  Id.  Several factors should be considered, including:  (1) inability to dress or undress or to keep self ordinarily clean and presentable, (2) frequent need for adjustment of special prosthetic or orthopedic appliances that cannot be done without aid due to the particular disability (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), (3) inability to feed self through loss of upper extremity coordination or extreme weakness, (4) inability to attend to the wants of nature, (5) incapacity, physical or mental, requiring care or assistance on a regular basis to protect from hazards or dangers incident to his daily environment, and (6) being bedridden.  Id.  

At least one of the above disabling factors needs to be met to receive SMC based on required aid and attendance.  Turco v. Brown, 9 Vet. App. 222 (1996); 38 C.F.R. § 3.352 (a). 

The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  38 C.F.R. § 3.352 (a).  It is only necessary that evidence establish the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.  The performance of the necessary aid and attendance service by a relative or other member of the Veteran's household will not prevent a favorable determination.  38 C.F.R. § 3.352  (c).

The first indication in the record that the Veteran needed the assistance of another person was July 19, 2011.  On July 19, 2011 the Veteran was afforded a peripheral nerves conditions examination, an aid and attendance or housebound examination, and a general medical examination.  The July 2011 peripheral nerves conditions examination report stated, in part, that in the l960s or 1970s, the Veteran had to learn to walk again due to inability to feel her feet and while the feeling came back in her feet, she still had a drop of the left foot.  The July 2011 peripheral nerves conditions examination noted the Veteran's gait was not normal, described as a left foot drop, and noted she used a walker due to peripheral neuropathy.  The July 2011 peripheral nerves conditions report stated that due to peripheral nerve conditions, there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  However, the July 2011 peripheral nerves conditions report stated the Veteran used a walker and that she had to have someone with her at all times, in part due to blindness and in part due to her legs.  

The July 2011 aid and attendance or housebound examination report noted the Veteran could not walk without assistance and needed a walker for ambulation.  The July 2011 aid and attendance or housebound examination report stated that the Veteran had to have someone with her due to blindness, but unlike the peripheral nerves conditions report, did not mention peripheral neuropathy.  The July 2011 aid and attendance or housebound examination report found the self-care skill the Veteran was unable to perform was bathing, but did not note if such was due to her peripheral neuropathy.  With respect to the bilateral lower extremities the July 2011 aid and attendance or housebound examination report noted muscle weakness, atrophy, and lack of coordination.

A July 2011 general medical examination report stated, in part, that the Veteran's peripheral neuropathy limited both physical and sedentary labor and noted that she had trouble ambulating and with fine motor skills. 

As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was in need of regular aid and attendance of another person due solely to her service-connected disabilities of the right and left lower extremities from July 19, 2011, the date of the examinations as described above, which noted in part, that the Veteran had to have someone with her at all times, in part due to blindness and in part due to her legs, and the self-care skill the Veteran was unable to perform was bathing, which is an inability to keep self ordinarily clean and presentable.

Prior to July 19, 2011, the record is absent an indication that the Veteran was in need of regular aid and attendance of another person due solely to her service-connected disabilities.  Specifically, the Board notes that prior to the claim, August 2003 VA treatment records noted the Veteran complained of right hip pain, continued balance problems and falls and noted a history of left foot drop.  However, August 2003 records further documented the Veteran received equipment such as a transfer tub bench, a hand held shower hose, toilet safety rails, and grab bars and the Veteran had the functional ability to use this equipment.  An August 2004 VA treatment record noted difficulty walking due to neuropathy and a torn meniscus; however, such was reported as part of a psychosocial assessment and moreover, did not indicate the Veteran was so helpless as to need regular aid and attendance.

A March 2006 VA treatment record noted, in part, the Veteran had foot drop in the left foot and sensory loss in the left leg secondary to alcohol abuse, but did not identify any restrictions related to such or indicate that the Veteran was so helpless as to need regular aid and attendance.  A May 2007 VA treatment record noted in part, that the Veteran had received a steroid shot in the left knee and was walking better, which indicates the Veteran was able to ambulate.  

In a November 2006 VA treatment record the Veteran reported she needed assistance with activities of daily living, but such was in response to a proposed anal fistula surgery rather than her service-connected disabilities.  An April 2008 VA treatment record noted a physician had reportedly told Veteran that she was legally blind and that her niece reportedly assisted the Veteran with whatever assistance she needed, to include cooking, cleaning, shopping, and transportation.  However, such was reported in relation to the Veteran's blindness rather than her service-connected disabilities.  

An April 2008 VA treatment record documented the Veteran wore an ankle and lower extension brace on her left foot that helped keep her somewhat stable, but Veteran reported that the shoe was very uncomfortable and that she could not wear it for very long before her left foot hurt and she had to remove it.  However, this record indicated the Veteran was stable, thus she was not so helpless as to need regular aid and attendance.  A November 2008 VA treatment record noted the Veteran reported she was generally in good health and was independent in activities of daily living.  

A January 2009 VA treatment record noted, in part, that the Veteran was legally blind and walked with a four wheeled walker and was independent in activities of daily living but also noted her niece provided companionship and pro re nata assistance.  

A March 2011 VA treatment record noted the Veteran had peripheral neuropathy, that she had left foot drop, and that the leg brace helped bring the toes up so that she would not trip over herself, which indicated the Veteran was able to ambulate.  An April 2011 VA treatment record documented, in part, that the Veteran presented as needing assistance with her means test, as she was legally blind; however, such does not address the Veteran's service-connected disabilities.  

Moreover, certain VA treatment records dated in October 2008, September 2009 and September 2010 specifically addressed the Veteran's activities of daily living.  An October 2008 VA treatment record reported that with respect to bathing, the Veteran received no assistance, with respect to dressing the Veteran got clothes and dressed without assistance, with respect to toileting, the Veteran went to the toilet room, cleaned self and arranged clothes without assistance, with respect to transfer, the Veteran moved in and out of the bed and chair without assistance, that with respect to continence, the Veteran had an occasional accident, that with respect to feeding, she fed herself without assistance, that with respect to the telephone, the Veteran was able to answer the phone and dial for help, with respect to traveling, the Veteran was unable to travel, with respect to shopping, the Veteran was unable to shop, with respect to preparing meals, the Veteran was able to plan and cook full meals, with respect to housework, she was able to do light housework, that with respect to medication, the Veteran was able to take medications with the right dose at the right time, and finally with respect to money, the Veteran was able to manage daily buying needs.

A September 2009 VA treatment record reported that, with respect to bathing, the Veteran received no assistance, with respect to dressing, the Veteran got clothes and dressed without assistance, with respect to toileting, the Veteran went to the toilet room, cleaned self and arranged clothes without assistance, with respect to transfer, the Veteran moved in and out of the bed and chair without assistance, that with respect to continence, the Veteran controlled urination and/or bowel actions by herself, that with respect to feeding, she fed herself without assistance, that with respect to the telephone, the Veteran looked-up numbers, dialed, received and made calls without help, with respect to traveling, the Veteran was able drive own car or travel alone on bus or taxi, with respect to shopping, the Veteran was able to take care of all shopping with transportation provided, with respect to preparing meals, the Veteran was able to plan and cook full meals, with respect to housework, she was able to do heavy housework like scrub floors, that with respect to medication, the Veteran was able to take medications with the right dose at the right time, and finally with respect to money, the Veteran was able to manage daily buying needs, write checks, and pay bills.

A September 2010 VA treatment record reported that, with respect to bathing, the Veteran received no assistance, with respect to dressing, the Veteran got clothes and dressed without assistance, with respect to toileting, the Veteran went to the toilet room, cleaned self and arranged clothes without assistance, with respect to transfer, the Veteran moved in and out of the bed and chair without assistance, that with respect to continence, the Veteran controlled urination and/or bowel actions by herself, that with respect to feeding, she fed herself without assistance, that with respect to the telephone, the Veteran was able to answer the phone and dial for help, with respect to traveling, the Veteran was unable to travel, with respect to shopping, the Veteran was able to take care of all shopping with transportation provided, with respect to preparing meals, the Veteran was able to plan and cook full meals, with respect to housework, she was able to do heavy housework like scrub floors, that with respect to medication, the Veteran was able to take medications with the right dose at the right time, and finally with respect to money, the Veteran was able to manage buying needs, write checks, and pay bills.  The October 2008, September 2009 and September 2010 records overall indicate the Veteran able to independently bathe, dress, toilet, transfer, feed herself and complete housework without assistance.  Moreover, with respect to any difficulty with travel or shopping, the records do not identify if such was a result of a service-connected disability.   

The Board observes that the Veteran was already in receipt of SMC at the housebound rate, per a September 2015 rating decision which granted entitlement to SMC based upon housebound criteria being met from July 19, 2011 through May 1, 2015.  However, SMC based on the need for regular aid and attendance, provides for a higher level of compensation than that of SMC at the housebound rate.  See 38 U.S.C.A. § 1114.  

Additionally, although the Veteran was granted SMC for loss of use of her left foot effective December 28, 2004, there is no evidence the Veteran had loss of use of both feet to prior to July 19, 2011.  Furthermore, any loss of use of both feet since July 19, 2011 is moot as the same disease or injury may not serve as the basis for entitlement to SMC based on aid and attendance which was awarded due to service-connected alcoholic neuropathy of the right and left lower extremities.  38 C.F.R. § 3.351 (2016).  Additionally, the record does not reflect the Veteran has suffered the anatomical loss or loss of use of one hand and one foot or is permanently bedridden.  Furthermore, although the record reflects the Veteran is blind, such is not related to a service-connected disability.   

Besides the service-connected disabilities related to the alcoholic neuropathy of the right and left lower extremities, the Veteran is service-connected for a tonsillectomy and PTSD with depressive disorder and alcohol abuse.  However, there is no evidence that either the Veteran's tonsillectomy or PTSD with depressive disorder and alcohol abuse have rendered her so helpless as to be in need of the regular aid and attendance of another person.  Specifically, with respect to PTSD a December 2004 VA examination report noted the Veteran had not used alcohol for 30 years and was neatly dressed, groomed, fully cooperative in the interview process, highly intelligent, articulate, introspective and socially gracious.  The December 2004 VA examiner found the Veteran was fully oriented, alert and sensorium was clear, and recent and remote memory were intact.  The December 2004 VA examiner found her judgment was good and she was competent for VA purposes.  There was no psychotic behavior, no delusions, hallucinations or thought disorder and the Veteran's thinking was described as well organized, goal oriented and appropriately abstract.  

A July 2006 VA treatment record noted the Veteran was present without acute distress, was oriented, was with a somewhat constricted affect, congruent mood and no evidence of homicidal or suicidal ideation and that her memory and judgment appeared adequate, and her insight was fair.  A March 2007 VA treatment record provided an assessment, in part, of PTSD and major depressive disorder and characterized such as mild to moderate.  A December 2007 Vet Center brief provisional diagnostic report, noted, in part, that the Veteran currently reported depression, anxiety, and intrusive thoughts and a history of alcohol to self-medicate anxiety.  A March 2009 VA treatment record noted, in part, anxiety from PTSD.  

A May 2011 VA treatment record noted the Veteran was clean and well groomed, of stated age, in casual attire, was calm and cooperative, with good eye contact but prescription eyeglasses were utilized due to being legally blind, there was no abnormal involuntary movements and no psychomotor agitation or retardation.  The May 2011 treatment record stated the Veteran's memory and cognition were grossly intact in all spheres and speech was normal.  The May 2011 treatment record noted the Veteran had a good mood, euthymic full-range congruent affect, was not labile, her thought process was somewhat circumstantial to tangential at times, she denied suicidal or homicidal ideation, and her insight and judgment was good.  A July 2011 VA PTSD examination report noted, in part, the Veteran reported that her PTSD had worsened over time and her niece reported that she continued to experience nightmares regularly as well as anxiety attacks.  In a July 2011 VA aid and attendance or housebound examination, conducted in conjunction with the PTSD examination, the Veteran's niece and caretaker indicated that, although the Veteran was independent in certain ways, she was legally blind and was unable to meet her transportation and ambulating needs and required ongoing assistance with activities of daily living.  The July 2011 examination report stated that the Veteran tended to focus on cleaning and other tasks at home to distract herself from the negative emotions and that her niece was responsible for cleaning, shopping and cooking.   However, the medical evidence described above does not indicate that the Veteran was rendered so helpless as to be in need of the regular aid and attendance of another person as a result of her PTSD, but rather she needed assistance due to her blindness.  Moreover, as noted above, the October 2008, September 2009 and September 2010 records overall indicate the Veteran was able to independently bathe, dress, toilet, transfer, feed herself and complete housework without assistance.

Thus, as noted earlier, the effective date for SMC is either the date of claim, in this case December 28, 2004, or the date entitlement arose, in this case July 19, 2011, whichever is later.  As such, an effective date of July 19, 2011, but no earlier, for the award of SMC based on the need for regular aid and attendance of another person due to service-connected right and left alcoholic neuropathy of the lower extremities is warranted.



ORDER

Entitlement to an effective date earlier than November 18, 2003, for the award of service connection for an acquired psychiatric disability, to include PTSD, is denied.

Entitlement to an effective date of July 19, 2011, but no earlier, for the award of SMC based on the need for regular aid and attendance of another person, due to service-connected alcoholic neuropathy of the right and left lower extremities, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran's claim of entitlement to SMC payable at a higher level than the current intermediate rate between that of 38 U.S.C.A. § 1114 (l) and 38 U.S.C.A. § 1114 (m) is subject to the effective date assigned for SMC.  Thus, in light of the grant of an effective date of July 19, 2011, but no earlier, for the award of SMC based on the need for regular aid and attendance of another person, due to service-connected alcoholic neuropathy of the right and left lower extremities, the issue of entitlement to SMC payable at a higher level than the intermediate rate between 38 U.S.C.A. § 1114 (l) and 38 U.S.C.A. § 1114 (m) is remanded to the AOJ to readjudicate the claim in the first instance with consideration of the expanded temporal period. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate entitlement to SMC payable at a higher level than the intermediate rate between that of 38 U.S.C.A. § 1114 (l) and 38 U.S.C.A. § 1114 (m), with consideration of the grant of an effective date of July 19, 2011 for the award of SMC based on the need for regular aid and attendance of another person, due to service-connected right and left alcoholic neuropathy of the lower extremities.

If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


